Citation Nr: 1546249	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to service connection for a bilateral foot condition, claimed as recurring calluses, flat feet, hammer toes, and foot/ankle pain.

2.  Entitlement to service connection for an intestinal disease, claimed as Crohn's disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis of both hands.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), also claimed as forearm pain.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for varicose veins.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for transverse myelitis.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO decision of the RO in Atlanta, Georgia that in pertinent part, denied service connection for a bilateral foot condition, Crohn's disease, hypertension, arthritis of the hands, bilateral CTS (claimed as forearm pain), neck pain, headaches, sleep apnea, varicose veins, and diabetes mellitus.

The Veteran initially requested a Board hearing, but withdrew her hearing request in August 2014.  She confirmed this withdrawal in October 2014.

In a May 2014 rating decision, the RO denied service connection for a bilateral knee disability and for depression.  A notice of disagreement was received from the Veteran in February 2015 as to the issue of service connection for depression.

In an October 2014 rating decision, the RO denied service connection for transverse myelitis, and denied entitlement to a TDIU.  A notice of disagreement was received from the Veteran as to these issues in August 2015.

Additional evidence, much of which is duplicative, was received from the Veteran and obtained by VA after issuance of the statement of the case.  As the Veteran and her representative have explicitly waived initial RO review of this evidence, in September 2014 and September 2015, the Board will consider it.  See 38 C.F.R. § 20.1304 (2015).

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The issue of entitlement to service connection for residuals of a head injury has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a neck disability, headaches,  sleep apnea, arthritis of the hands, and Crohn's disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that the Veteran's hypertension began years after her active military service and was not caused by any incident of service.
 
2.  The preponderance of the competent and credible evidence indicates that the Veteran's diabetes mellitus began years after her active military service and was not caused by any incident of service.

3.  The preponderance of the competent and credible evidence indicates that the Veteran's bilateral CTS began years after her active military service and was not caused by any incident of service.

4.  The preponderance of the competent and credible evidence indicates that the Veteran's varicose veins of the legs began years after her active military service and was not caused by any incident of service.

5.  The preponderance of the competent and credible evidence indicates that the Veteran's bilateral foot conditions began years after her active military service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
2.  Diabetes mellitus was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


3.  Bilateral CTS was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Varicose veins of the legs were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The current bilateral foot disabilities were not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February and August 2008.  Additional notice was provided in multiple subsequent letters, including in April 2013.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and voluminous and duplicative medical records in support of her claims.  VA has obtained service treatment records (STRs), VA and private medical records, and assisted the appellant in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board observes that in April 2014 the Veteran stated that she was awarded disability benefits in January 2013 from the Social Security Administration (SSA).  However, the Veteran has not indicated that she receives income from SSA due to her claimed conditions of a bilateral foot disability, hypertension, bilateral CTS, varicose veins, or diabetes mellitus, or that such records contain information relevant to these service connection claims.  Therefore, as there is no indication that SSA records would be relevant to such questions, the Board concludes that a remand to obtain the appellant's SSA records is not warranted and would result in unnecessary delay in adjudicating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has not been given a VA examination specifically for her claims for service connection for a bilateral foot disability, hypertension, bilateral CTS, varicose veins, or diabetes mellitus.  However, as will be discussed more fully below, the credible and probative evidence fails to show that the conditions existed in service (or that hypertension, arthritis, or diabetes was manifested in the first post-service year) and there is no credible evidence in the record suggesting that such conditions are due to service.  Indeed, the Veteran has denied specific injuries to the feet, legs, or arms, but rather contended that the general wear and tear of running while wearing combat boots, typing extensively, or experiencing stress during active service were the cause of these claimed disabilities.  As discussed below, these statements are contradicted by the preponderance of the other evidence of record.

In the absence of competent lay or medical evidence indicating an in-service disability, injury, or incident, the record must provide some evidence beyond the appellant's own conclusory statements regarding causation to establish that she suffered from an event, injury or disease in service and that she is currently suffering from persistent or recurring symptoms of a disability, and the Board finds that this is not shown here.  Accordingly, a VA examination is not required as to these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.)

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis, cardiovascular-renal disease, including hypertension, and diabetes mellitus are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

The Board finds that that although the Veteran had active service from 1974 to 1977, that was partly during the Vietnam Era, the evidence does not reflect, and she does not contend, that she served in Vietnam or was exposed to herbicides during service.  The evidence reflects that she served in the United States and in Germany.  Thus, she is not entitled to a presumption of service connection for any of her claimed conditions based on exposure to herbicides during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the medical evidence reflects that the Veteran has current diagnoses of hypertension, varicose veins of the leg, CTS, diabetes mellitus, and various foot diagnoses to include corns and callosities, hyperkeratoses, metatarsalgia and hammertoes.  Consequently, the determinative issue is whether or not these disabilities are attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").
	
Factual Background

Service treatment records reflect that on enlistment medical examination in March 1974, the Veteran's blood pressure was 124/80.  Her blood pressure was tested several times in service.  In early January 1975 it was 130/78, later in January 1975 it was 110/80, in August 1975, her blood pressure was 140/88.  In September 1976, her blood pressure was 120/68.  In January 1977 it was 114/78.  

On periodic medical examination in November 1976, the Veteran reported that everything was normal except for back pain.  At that examination, and on separation medical examination in February 1977, her head, face, neck, scalp, nose, sinuses, lungs, chest, heart, vascular system (varicosities, etc.), upper extremities, feet, lower extremities, spine, and neurologic system were all clinically normal, and her blood pressure was 120/72 in November 1976, and 110/80 in February 1977.  Urinalysis was negative for sugar.  A chest X-ray study was within normal limits.  In March 1977 her blood pressure was 126/68, later in March 1977 it was 122/82, in April 1977 it was 130/68.  In April 1977, the Veteran said that there was no change in her medical condition since her February 1977 examination.  Service treatment records are entirely negative for complaints or treatment of claimed foot disabilities, CTS, hypertension, diabetes mellitus, or varicose veins.

Post-service medical records are negative for all of the claimed conditions until several years after separation from service.

Records on file reveal that the Veteran worked in the warehouse in the packing department at an Air Force Base for many years, where she stood for approximately six hours daily, and retired in 2007.

A late February 1994 private medical record from S.E.P., MD, of Houston Family Medicine reflects that she was seen for a neck injury.  On examination, her blood pressure was 140/80.  The diagnoses were neck injury and callus formation of the right foot.  Private medical records dated in March 1994 from Dr. P. reflect that her blood pressure was 140/70, 130/80, and 140/70 as measured on three different days in March 1994.

Private medical records from Houston Family Medicine dated in October 1999 show that her blood pressure was 128/78.  She had a family history of hypertension, high cholesterol and coronary disease.  

A July 2000 VA optometry consult reflects that the Veteran denied having high blood pressure or diabetes.

Private medical records from Houston Family Medicine dated in August 2000 show that her blood pressure was 145/81.  Later that month, her blood pressure was 142/82.  In December 2000, her blood pressure was 171/91, and the examiner diagnosed elevated blood pressure.  In January 2001, she was diagnosed with hypertension and rheumatoid arthritis.  Subsequent medical records reflect treatment for hypertension.  

A September 2000 VA outpatient treatment record reflects that the Veteran was recently started on anti-hypertensive medications by her private physician.  Her blood pressure was 145/95.   On examination, the extremities had no clubbing cyanosis or edema, and a neurological examination showed no gross motor or sensory deficits.  She would continue on her "Crone's" disease medication.  

A March 2002 VA outpatient treatment record reflects that on neurological examination, she had no focal deficits.  The diagnostic assessment included "Chrone's" disease, hypertension, and seasonal allergies.  

Private medical records from Houston Family Medicine reflect that in May 2002, the Veteran said she wanted to be checked for diabetes, but after blood tests were done, this was not diagnosed at that time.  

An April 2005 VA treatment note reflects that the Veteran complained of pain from varicose veins in legs and thighs.  On musculoskeletal examination, degenerative joint disease was present.  The diagnostic impression was Crohn's disease, hypertension, and seasonal allergies.   In October 2005, the medical provider noted that she had a callus under her right foot.

A November 2005 VA podiatry consult reflects that the Veteran complained of painful callus on the ball of the right foot.  She said this had been present since military service.  She had been treating it herself.  The diagnostic impression was metatarsalgia with painful associated lesion, and right fifth hammertoe with painful lesion.  Another November 2005 VA podiatry note reflects that on examination, she had somewhat of a flat foot deformity, multiple hammer toes on both feet, a corn on the right 5th hammer toe, and a painful sub-right, 2nd metatarsal head lesion.  The diagnostic assessment was metatarsalgia with painful associated lesion, and right 5th hammer toe.  A February 2006 note reflects that an X-ray study showed a normal metatarsal parabola essentially to the right foot.  There were hammertoe deformities.  VA medical records reflect ongoing podiatry treatment for foot conditions since 2005.  

Private medical records from Houston Family Medicine reflect that in September 2006, she said she felt well with no complaints.  She exercised three days per week and had normal bowel and bladder habits.  In January 2007, the only diagnosis was hypertension.  An early August 2007 note by Dr. P. reflects that the Veteran complained of claudications in both legs, and said they began gradually.  She worked at Robins Air Force Base in the packing department, and stood for approximately six hours daily.  The diagnoses were hypertension, hyperlipidemia, peripheral vascular disease, symptoms of malaise and fatigue, and family history of diabetes mellitus.  Diabetes mellitus was first diagnosed in August 2007 by Dr. P.  

In her original Veteran's Application for Compensation and/or Pension (VA Form 21-526) that was received in August 2007, the Veteran claimed service connection for recurring calluses, which she said began in February 1975, hypertension, which she said began in June 1975, and CTS of both hands, which she said began in March 1976.  She denied Agent Orange exposure.  She stated that all of the claimed conditions developed during active duty service, and were treated at military facilities during service.  She said that after discharge, she continued to receive treatment, and all of her treatment since discharge had been at the Carl Vinson VAMC and the Macon VA Clinic.

Private medical records from Houston Family Medicine, dated in August 2007 reflect that she was diagnosed with benign essential hypertension, hyperlipidemia, and diabetes mellitus, type II or unspecified type, uncontrolled.  In October 2007, on peripheral vascular examination, the lower extremities were normal.  She had a past medical history of unspecified arthropathy involving multiple sites.  Subsequent medical records from this office reflect treatment for diabetes mellitus and hypertension.

A September 2007 VA primary care note reflects that the Veteran reported private treatment for diabetes.  However, the VA medical provider indicated that her blood tests did not show current diabetes.   The provider stated that she did not meet the criteria for diagnosis of diabetes.

An October 2007 VA primary care note reflects that the Veteran was diagnosed with joint pain, hypertension NOS, unspecified allergies, metatarsalgia, varicose veins of the legs, snoring, and sleep apnea.  In December 2007 and February 2008, she was diagnosed with chronic metatarsalgia with painful associated hyperkeratoses.  

In a March 2008 statement, the Veteran said that she was treated in service for recurring foot calluses beginning in February 1975, and contended that they were caused by running in combat boots.  She said she was treated for recurrent foot calluses after service.

In a March 2008 statement, the Veteran said that Dr. Palmer diagnosed hypertension in March 2004, and that her hypertension symptoms included headaches, drowsiness and confusion.  She also reported numbness and tingling in her hands and feet.  She also complained of shortness of breath.  In a subsequent March 2008 statement, she contended that her active service caused her current hypertension because she had a high-stress job in service, namely as a telecommunications specialist.

In March 2008 statements, the Veteran said that as a telecommunication specialist she developed CTS from working on the keyboard.  She said she was treated for pain and stiffness in service.  She said that throughout most of her active service she was a typist and computer user, and used a teletype computer and was a computer/keyboard operator.  She said she typed 10 to 12 hours per day for three years in service, and that this caused CTS in both wrists.  In March 2008, the Veteran said that her hand and wrist pain was an ongoing problem that occurred in the U.S. Army.

An April 2008 VA medical record reflects that the Veteran reported that for several years she had stiffness of the wrists and fingers and said she stopped working in November 2007 in a warehouse.  The diagnostic impression was bilateral wrist and hand pain.  An April 2008 physical therapy note reflects that the primary diagnosis was bilateral hand and wrist stiffness, and the secondary diagnosis was arthritis of the joints.  It was noted that she used to work in packing, and on the computer, and was required to do a lot of lifting in her previous employment.

An April 2008 podiatry note reflects that the Veteran had multiple hammer toes/ contracted toes, bunion deformity of the left hallux.  Flatfoot was not diagnosed.  It was noted that she had borderline diabetes.

An April 2008 physical medicine rehab consult reflects that the Veteran reported that for several years she had stiffness of the wrists and fingers with intermittent flare-ups.  She has had right elbow pain for the last three weeks.  Occasionally she wore a brace for her right elbow which gave her relief.  She reported neck pain with numbness and paresthesias of the wrist and fingers.  She woke up at night from her pain.  Her fingers were quite stiff in the morning and it improved throughout the day.  She denied trauma.  She stopped working in November 2007 in a warehouse.  On examination, the fingers appeared stiff, there was no edema, and Phalen's and Tinel's sign were negative at the wrists and elbows.  March 2008 X-ray studies of the hand and wrist were negative.   The diagnostic impression was bilateral wrist and hand pain.

In a May 2008 statement, the Veteran claimed service connection for varicose veins in her legs.  She said she had "the symptom" while she was in service.

A June 2008 VA neurology consult reflects that the Veteran reported that she was working up to December of last year, and that she has had numbness in her hand for a few years, but in the last six months, the numbness in the right hand increased and she noticed some weakness in the grip.  She also had numbness in the elbow and forearm and wore a little band around her right elbow.  She denied having neck pain.  She had stiffness in the hands when she woke up in the morning.  The diagnostic impression was carpal tunnel syndrome in bilateral hands, more involved in the right than the left. There is also minor possible left ulnar neuropathy.  An electromyography (EMG) was planned.

A July 2008 EMG/nerve conduction study of the right median motor and right median antisensory was unremarkable.  A nerve conduction study of the right ulnar motor and the right ulnar antisensory nerves was also unremarkable.   The diagnostic impression was a normal nerve conduction and electromyogram study of the right upper extremity.

In May 2008 statements, the Veteran said she was treated for flat feet in service in March 1976, and also in November 2005 at a VA facility.  In August 2008, she contended that she developed flat feet due to wearing combat boots.

In a May 2008 statement, the Veteran said that her type 2 diabetes mellitus "occurred" while she was in service in May 1974, but she had only been treated for this condition since August 2007.

In a June 2008 VA podiatry note, the Veteran was diagnosed with metatarsalgia with painful associated hyperkeratosis.  She also had multiple hammer toes in both feet.  She also had a fungal toenail infection.

In an October 2008 statement, the Veteran contended that long periods of standing, running and walking, as well as her military combat boots in service, caused varicose veins in her legs.  

A January 2009 VA optometry consult reflects that the Veteran reported that she was diagnosed with diabetes in 2007.

A February 2009 VA neurology consult reflects that she had pain in both of her wrists since about the year 2000.  She woke with tightness and numbness in the hand with the numbness being most in the index and middle fingers.  She had electromyogram studies and was diagnosed by Dr. Z. as having bilateral carpal tunnel syndrome.  She wore neutral-position wrist splints.  Because the patient was having neck pain, she had an MRI scan of her cervical spine.  She says she has had neck pain since 1977 when she was in the service.  She denies having radicular pain or Lhermitte's symptoms. After an examination, the diagnostic impression was bilateral carpal tunnel syndrome, and possible multiple sclerosis.

A June 2009 VA podiatry note shows that the Veteran was seen for painful callus to both feet.  She said she had the callus for more than 20 years.  The diagnoses were one hyperkeratotic lesion on each foot, hammertoes on both feet, and onychomycosis of the toenails of both feet.

In October 2009, the Veteran contended that she was treated in July 1974 for recurrent calluses due to wearing combat boots in service, and received current treatment for this condition, and requested a VA examination of her recurring calluses.

In July 2010 statements, the Veteran contended that her current recurring calluses of the feet were first diagnosed in July 1974, and that her calluses were caused by wearing combat boots in service.

An October 2010 X-ray study of the feet showed mild degenerative changes, small dorsal calcaneal spurs, hammertoe deformities second through fifth toes, and mild hallux valgus deformity on the left.  Subsequent VA medical records reflect treatment for metatarsalgia with painful hyperkeratosis, and mycotic toenails.

An October 2010 VA mental health note reflects that the Veteran reported that during service, she was stationed in Germany for 16 months, and worked in a secure area.  She denied combat.  After service, she worked at Warner Robins AFB in a warehouse for 25 years, and retired from that job.  She reported financial difficulty.

In November 2010, the Veteran contended that varicose veins were diagnosed in service in May 1974.

In a February 2011 statement, the Veteran said she had recurrent foot calluses that began in service in August 1974.

A December 2011 VA neurology note reflects that the Veteran reported pain in both of her wrists since about 2000.  Starting sometime around 2005, when she was in her early 50s, the patient noted numbness in her left hand.  This worsened in 2008 and she also developed numbness in the right hand and noticed some weakness in the grip.  At that time, she was felt to have bilateral carpal tunnel syndrome and possible mild left ulnar entrapment, despite normal EMG/NCV in July 2008.  The assessment was progressive cognitive changes, numbness/pain in her hand, and longstanding headaches. 

An April 2012 VA neurology note reflects a diagnostic impression of migraine, and mild cognitive impairment.

A May 2012 podiatry note reflects that she reported pain in her feet since 2000.  She denied trauma.  Another May 2012 podiatry note reflects that she was diagnosed with intractable plantar keratoses (IPK) bilaterally, and fat pad atrophy bilaterally.

A May 2012 diabetic optometry consult reflects that the Veteran reported a history of diabetes for approximately five years.

Private medical records from M.D.S., MD reflect that in August 2012 it was noted that the Veteran had a family history of diabetes mellitus, and current diagnoses of benign essential hypertension, and diabetes mellitus, type II or unspecified type.

A February 2013 VA outpatient treatment note reflects that the Veteran had transverse myelitis, hypertension, sleep apnea, bilateral wrist and hand pain, metatarsalgia, hammertoe, varicose veins of the lower extremities, and obesity.  

In February 2014 she was diagnosed with right (sub 2nd) metatarsalgia with painful hyperkeratosis, and left (sub 4th) metatarsalgia with painful hyperkeratosis.
On VA mental disorders compensation examination in November 2014, the Veteran reported that Army 1974 to 1977, she was a telecommunications technician, and did field work in Germany.  After service she did warehouse work, and packed airplane parts at Robins AFB, but stopped in 2007 because the job ended.	

In June 2013, the Veteran asserted that her current hypertension was related to service.  She said she was first diagnosed with this condition by Dr. P., and that in service she felt dizzy, weak, tired, light-headed, and had headaches.

In April 2014, the Veteran contended that her military service caused her hypertension.  She said she felt dizziness at work, and was tired, light-headed, and had headaches.
 
In April 2014, the Veteran contended that her military service contributed to her diagnosis of diabetes.  She said that in 1974, during service, she started experiencing increased thirst, fatigue, increased urination, blurred vision, nausea, obesity and dry mouth.

In April 2014, the Veteran contended that her current varicose veins were from standing long periods, walking, running, and jumping, and also due to wearing combat boots in service.

Analysis

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25(1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Following a review of the record in this case and the applicable laws and regulations, and the reasons and bases below, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension, diabetes mellitus, bilateral CTS, varicose veins, and bilateral foot disabilities.

As noted above, the service treatment records are entirely negative for these claimed conditions.

The post-service medical evidence does not reflect any complaints related to foot disabilities, bilateral CTS, hypertension, diabetes mellitus, or varicose veins for several years following the conclusion of the Veteran's service, despite treatment for other conditions.  The absence of any intervening complaints or findings related to these disabilities for so long after service is a factor weighing against the assertion of continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).




Hypertension 

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).   Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

Service treatment records are negative for elevated blood pressure readings consistent with the above definition, and are also negative for a diagnosis of high blood pressure or hypertension.

Multiple blood pressure readings in 1994 and 1999 are negative for elevated blood pressure readings consistent with the above definition.  In July 2000, the Veteran denied having high blood pressure at an eye examination.  Her blood pressure was first noted to be elevated in December 2000, and hypertension was first diagnosed in January 2001, approximately 24 years after the Veteran's separation from service in 1977.  The evidence does not reflect that she had continuous hypertension symptoms from service until 2001.  See Maxson, supra.  

Although the Veteran has recently contended that she had continuous symptoms of hypertension ever since service, the Board finds that these contentions are not credible.  There is no evidence of treatment or diagnosis of this condition for many years after service, and in fact the evidence clearly demonstrates that hypertension was diagnosed in 2001.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence  indicates the Veteran has not experienced continuous symptoms of hypertension since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b) to establish the required nexus between this claimed condition and her military service. 

And there is no competent medical evidence of record linking the current hypertension to service or showing that it was manifested to a compensable degree during the year after separation from service.

Diabetes Mellitus	

Service treatment records are negative for complaints, treatment or diagnosis of diabetes mellitus, and on medical examination in February 1977, a urinalysis was negative for sugar.

In July 2000, the Veteran denied having diabetes mellitus at an eye examination.  Private medical records from Houston Family Medicine reflect that in May 2002, the Veteran said she wanted to be checked for diabetes, but after blood tests were done, this was not diagnosed.  An August 2007 private medical record by Dr. P. shows that she complained of symptoms of malaise and fatigue, and a family history of diabetes mellitus.  Diabetes mellitus was first diagnosed in August 2007.  Subsequent medical records reflect treatment for diabetes, and the Veteran herself has noted that this condition was first diagnosed in 2007.  A May 2012 diabetic optometry consult reflects that the Veteran reported a history of diabetes for approximately five years.

The Board finds that the Veteran's subsequent April 2014 statement, to the effect that she had symptoms of increased thirst, fatigue, increased urination, blurred vision, nausea, obesity and dry mouth in service, is not credible, as it is contradicted by the service treatment records, the post-service medical records, and by the Veteran's own prior statements.

The evidence does not reflect that she had continuous diabetes mellitus symptoms from service until 2007.  See Maxson, supra.  

Although the Veteran has recently contended that she had continuous symptoms of diabetes ever since service, the Board finds that these contentions are not credible.  There is no evidence of treatment or diagnosis of this condition for many years after service, and in fact the evidence clearly demonstrates that diabetes mellitus was diagnosed in 2007.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous symptoms of diabetes mellitus since service, so has not shown the required continuity of symptomatology under 38 C.F.R. § 3.303(b)  to establish the required nexus between this claimed condition and her military service. 

And there is no competent medical evidence of record linking the current diabetes mellitus to service or showing that it was manifested to a compensable degree during the year after separation from service.

Bilateral CTS

Service treatment records are entirely negative for bilateral CTS, and her upper extremities were normal on separation medical examination in February 1977.
This condition was first diagnosed in 2008, despite the fact that an EMG/NCV study was normal, finding no CTS.

An April 2008 VA medical record reflects that the Veteran reported that for several years she had stiffness of the wrists and fingers and said she stopped working in November 2007 in a warehouse.  An April 2008 physical therapy note reflects that the Veteran used to work in packing, and on the computer, and was required to do a lot of lifting in her previous employment.

Although the Veteran has contended that she had continuous hand and wrist pain since service, when she typed for many hours per day, the Board finds that this statement is not credible, when considered with the service treatment records which are negative for complaints or treatment of this condition, the evidence that she worked in a packing department after service for 25 years, and the absence of complaints or treatment of this condition for decades after service.  Moreover, in December 2011, during treatment, she reported wrist pain since 2000, left hand numbness since 2005, and right hand numbness since 2008.  Finally, bilateral CTS is not a chronic condition listed in 38 C.F.R. § 3.303(a), and thus may not be considered for service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology. 

There is no competent medical evidence of record linking the current bilateral CTS to service.

Varicose Veins

Service treatment records are entirely negative for varicose veins, and her lower extremities and vascular system (varicosities, etc.), were normal on separation medical examination in February 1977.

This condition was first diagnosed in 2005, approximately 28 years after separation from service.

Records on file reveal that the Veteran worked in the warehouse in the packing department at an Air Force Base for many years, where she stood for approximately six hours daily, and retired in 2007.

Private medical records from Houston Family Medicine dated from 1994 to 2005 are negative for varicose veins, despite complaints and treatment of multiple other conditions.

Although the Veteran has contended that she had varicose veins in service and ever since, due to combat boots and running and marching in service, the Board finds that this contention is not credible, when considered with the service treatment records which are negative for complaints or treatment of this condition, the evidence that after service she worked in a packing department, standing for many hours per day for 25 years, and the absence of complaints or treatment of this condition for decades after service.  Finally, varicose veins is not a chronic condition listed in 38 C.F.R. § 3.303(a), and thus may not be considered for service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology. 

There is no competent medical evidence of record linking the current varicose veins of the legs to service.

Bilateral Foot Disabilities 

Service treatment records are entirely negative for a diagnosis of a foot disability, and her feet and lower extremities, were normal on separation medical examination in February 1977.

Records on file reveal that the Veteran worked in the warehouse in the packing department at an Air Force Base for many years, where she stood for approximately six hours daily, and retired in 2007.

A foot condition was first diagnosed in 1994, approximately 17 years after separation from service.  A late February 1994 private medical record from Houston Family Medicine reflects that Dr. P. noted callus formation of the right foot.  There is no evidence of complaints of this symptom during medical treatment prior to that date.  Subsequent VA medical records reflect ongoing treatment for multiple foot disabilities to include hyperkeratotic lesions on each foot, intractable plantar keratoses, hammer toes, bunion deformity of the left hallux, degenerative changes on X-ray study, and mycotic toenails.

Although the Veteran has contended that she had multiple foot disabilities in service and ever since, due to combat boots and running and marching in service, the Board finds that this contention is not credible, when considered with the service treatment records which are negative for complaints or treatment of this condition, the evidence that after service she worked in a packing department, standing for many hours per day for 25 years, the absence of complaints or treatment of this condition for decades after service, and when compared with the conflicting statements she made during medical treatment (e.g., that she had foot pain since 2000).

Finally, the currently diagnosed foot conditions (hyperkeratotic lesions on each foot, intractable plantar keratoses, hammer toes, bunion deformity of the left hallux, and mycotic toenails) are not chronic conditions listed in 38 C.F.R. § 3.303(a), and thus may not be considered for service connection under 38 C.F.R. § 3.303(b) based on continuity of symptomatology. 

With regard to the degenerative changes noted in the feet on X-ray study, the Board finds that there is no evidence that arthritis of the feet was manifested to a compensable degree within the first year after separation from service. 

There is no competent medical evidence of record linking the current foot disabilities to service.

In sum, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's current hypertension, diabetes mellitus, bilateral CTS, varicose veins, and bilateral foot disabilities began years after her active duty and were not caused by incident of service. 

Additionally, the Board considers it significant that no VA or private treating provider has indicated that these conditions arose during a period of active service or are otherwise related to service. 

The Board recognizes that the Veteran herself has asserted that these conditions were caused by service.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Hypertension, diabetes mellitus, arthritis and CTS, however, are medically complex conditions, not readily amenable to lay diagnosis, because they cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307.  It follows, as an unfortunate consequence, that the Veteran is only competent to report experiencing certain symptoms which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  She is not similarly competent to render an opinion as to the etiology of these claimed conditions, or to state whether or not they are attributable to a period of qualifying active service.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate her claimed conditions service, there is no need to assess the credibility of her lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

Although the Veteran is competent to state that she had foot calluses, pain, and varicose veins since service, as noted, the Board has found that these statements are not credible, and thus they are not probative evidence to support the claim.

As the preponderance of the evidence is against the claims for service connection for hypertension, diabetes mellitus, bilateral CTS, varicose veins and bilateral foot disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for bilateral foot disabilities is denied.

Service connection for bilateral CTS is denied.

Service connection for varicose veins is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for a neck disability, headaches, sleep apnea, arthritis of the hands, and Crohn's disease.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2014, the Veteran said that in January 2013, she was awarded disability benefits from SSA based on depression, sleep apnea, headaches, neck pain, and arthritis of the hands.  As these SSA records are not on file and may be relevant to these claims, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

A February 2015 problem list includes the following diagnoses:  neck pain, constipation, headache, joint pain, regional enteritis not otherwise specified (NOS), snoring, and obstructive sleep apnea (OSA), among others.  

The Board notes that "enteritis" is defined as inflammation of the intestine, especially of the small intestine, and "regional enteritis" is defined as a subacute chronic enteritis of unknown cause, involving the terminal ileum and less frequently other parts of the gastrointestinal tract, and is a synonym of Crohn's disease.  See Stedman's Medical Dictionary, 27th ed., 2000, at 597).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of her claimed neck disability, headaches, sleep apnea, and Crohn's disease, and the Board finds that VA examinations and medical opinions are required as to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  On remand, the examiners are asked to review the Veteran's reported history, the medical records and the electronic claims file.

Relevant medical records are summarized here for convenience.  The Veteran's service treatment records reflect that in January 1975 she was seen for complaints of a runny, stuffy nose for two days, malaise, and headaches.  The diagnosis was upper respiratory infection.  A January 1975 gastrointestinal physician's note noted that she had symptoms of chills and fever, dehydration, headache, nausea, and diarrhea for one day.  The diagnostic impression was viral gastroenteritis.  

In January 1975, the Veteran was seen for complaints of neck pain and headache.  She reported a sudden tightness on both sides of the neck four days ago, with no specific history of trauma.  She reported some relief with local heat application.  There was no fever or systemic symptoms.  On examination, her head was turned to the left, and there was slight tenderness in the right sternocleidomastoid (SCM) muscle.  Cervical spine films showed no significant abnormalities.  A January 1975 X-ray study of the cervical spine showed that she was seen for acute torticollis of the right SCM muscle, with no specific history of trauma; there were no significant abnormalities.  The diagnostic impression was torticollis of the right SCM muscle, and she was given a cervical neck brace.  

In July 1975, she presented with a frontal headache for two days and a sore throat for 4 days.   She also complained of ear congestion, stuffy nose, and cough. The diagnostic impression was upper respiratory infection with pharyngitis.

A July 1974 triage note reflects that the Veteran complained of intermittent abdominal pain for three or four months, with no nausea, vomiting, or diarrhea, and no abdominal trauma.  The duration was more than a week.  A late July 1974 note reflects that the Veteran complained of stomach pain for three months.  A July 1974 physician's note dated the same day reflects that the Veteran complained of occasional abdominal pain, with no definite relationship to medication but that occurred sometimes after eating.  An abdominal examination was negative.  The diagnostic impression was dyspepsia.  

On periodic medical examination in November 1976, and on separation medical examination in February 1977, her head, face, neck, scalp, nose, sinuses, lungs, chest, heart, upper extremities, spine, and neurologic system were clinically normal.
A routine gynecological examination in March 1977 showed an impression of a fibroid uterus.

A late February 1994 private medical record from S.E.P., MD, of Houston Family Medicine reflects that the Veteran reported that she had neck and shoulder pain in the arms since mid-February, when she injured herself on the job lifting.  She said her symptoms had progressively worsened, and she had never injured herself in this area before.  Her neck was supple except for tenderness to palpation over the left shoulder muscles and also the left lateral neck muscles and pain on rotation of the left arm.  The pertinent diagnosis was a neck injury.  Private medical records dated in March 1994 from Dr. P. reflect treatment for neck, shoulder, and arm pain.  All three examinations show that her neck was supple.  At the middle appointment, she complained of neck and shoulder pain all week.  The diagnostic assessment was musculoskeletal pain.  The diagnostic assessment was neck and shoulder pain.  

Private medical records from Houston Family Medicine dated in October 1999 show that she had a prior medical history of ulcerative colitis. In August 2000, the Veteran complained of painful hands, with occasional swelling.  The diagnosis was arthralgias.  Later that month, she presented with the same complaint and was diagnosed with rheumatoid arthritis.  In January 2001, she was diagnosed with rheumatoid arthritis.  

A September 2000 VA outpatient treatment record reflects that the Veteran had "Crone's disease" and joint pain in her right 5th finger.  She was taking salsalate and Celebrex, and was given Capsaicin cream.  In February 2001, it was noted that her joint pains had responded well to Capsaicin cream.  

Private medical records dated in January 1999 reflect that while the Veteran was undergoing a hysterectomy, doctors noted inflammatory bowel disease in the small bowel and cecum consistent with regional enteritis (Crohn's disease).  Private medical records from V.W.M., MD, reflect that during this procedure, he performed an operative resection of the cecum and portion of terminal ileum with functional end-to-end anastomosis of distal ileum.  In April 2000, Dr. M. performed a colonoscopy, noted her prior history of inflammatory bowel disease, and found no active disease at present.  There were a few scattered diverticula in the sigmoid colon.  She thereafter underwent several follow-up colonoscopies in subsequent years.  In June 2001, there was diverticulosis in the sigmoid colon, and history of inflammatory bowel disease, status post distal ileal resection, with no active disease in the terminal ileum.

Private medical records from V.W.M., MD dated from January 1999 to 2004 reflect follow-up treatment for history of colitis, status post ileo-resection.  In June 2002, she had no abdominal problems.  An August 2002 colonoscopy showed no activity on colitis, and she was asymptomatic.  An October 2004 report of a colonoscopy showed sigmoid diverticulosis and history of colitis.  A November 2004 note from V.W.M., MD reflects that she was seen for follow-up of her colonoscopy, and he stated that she had no active colitis, with a few scattered diverticuli.

A March 2002 VA outpatient treatment record reflects that she said she slept 7 hours a night.  A September 2007 sleep study showed moderate sleep apnea syndrome and moderate snoring.  An October 2007 VA pulmonary clinic note reflects that the Veteran gave a history of falling asleep during the day, slashing around in bed, snoring heavily and witnessed apnea and stopping breathing at night by her husband. She reportedly had the symptoms for over 20 years.  The diagnosis was moderate sleep apnea syndrome. A January 2008 VA pulmonary clinic note reflects that the Veteran reported a history of falling asleep during the day, snored heavily and had witnessed apnea and cessation of breathing at night by her husband.  She reportedly had symptoms for over 20 years.  A sleep study showed moderate sleep apnea syndrome, and a  C-PAP machine was prescribed.  A January 2008 VA pulmonary clinic note reflects treatment for moderate sleep apnea syndrome.  

In March 2008 statements, the Veteran said throughout most of her active service she was a typist and computer user, and used a teletype computer and was a computer/keyboard operator.  She said she typed 10 to 12 hours per day for three years, and that this caused arthritis in both hands.  

In a May 2008 statement, the Veteran claimed service connection for sleep apnea.  She said she had "the symptom" while she was in service.  Subsequently, she said she always felt tired and sleepy with headaches during service, and was recently diagnosed with sleep apnea.
In a May 2008 statement, the Veteran said that when she had abdominal pain, diarrhea, vomiting and nausea in October 1975 in service, this was a manifestation of her subsequently diagnosed Crohn's disease.

In an August 2008 statement, the Veteran claimed service connection for migraines.  She said that she was treated for headaches during service in January 1975.  She stated that she currently had severe headaches with nausea that kept her in bed for 2 to 3 hours.  

A December 2010 magnetic resonance imaging (MRI) of the cervical spine showed mild multi-level degenerative changes, and a faint area of increased T2 signal within the cervical spine spinal cord at C5-6, which could reflect a demyelinating process such as MS, but other etiologies could not be excluded.  A December 2010 MRI of the brain showed findings which might represent early small vessel ischemic disease but likely represented demyelinating disease.  

A February 2011 VA neurology note reflects that the Veteran complained of headache.  The patient had no classical symptoms for demyelinating process however the MRI was abnormal including the spinal cord.  Additional studies were planned.  An August 2011 VA neurology note reflects that the Veteran's history was not consistent with multiple sclerosis, her brain imaging was likely secondary to her cardio-cerebrovascular risk factors, the cervical cord imaging was consistent with transverse myelitis, but the history was more consistent with neurodegenerative condition, such as Alzheimer's, or it could be depression/nonorganic with MRI changes due to cardio-cerebrovascular risk factors (and transverse myelitis).  She had a good history for migraine headaches, and some of her symptoms could be due to inadequately treated sleep apnea.  

A December 2011 VA neurology note reflects that the Veteran reported headaches and neck pain.  She said the neck pain had been present since 1977, and that the headaches were associated with nausea and dizziness and cause her to lie in a dark quiet room.  They have been present since at least the 1970s, but worse for the past 10 years.  Her husband says that she was forgetful to the point where she cannot drive because she might get lost, and that he had taken over the family finances.  She reported memory problems, worse during migraines.  The assessment was progressive cognitive changes, numbness/pain in her hand, and longstanding headaches. 

An October 2012 VA neurology note reflects that the Veteran refused to have further workup for an abnormal MRI of the cervical spine with spinal tap.  She took gabapentin for neck pain and migraine headaches.  The diagnostic impression was migraines, and abnormal MRI of the cervical spine.  It was again noted that further workup was recommended for transverse myelitis but she declined.  A brain and neck MRI was planned.

In a March 2014 statement, the Veteran contended that she had neck pain since January 1975 in service.

In a March 2014 statement, the Veteran contended that she has arthritis in both hands and wrists due to working on a teletype machine and typewriter in service.  She said her injury happened in service in 1975.  She said she was a telecommunications specialist, teletype computer/keyboard operator in service.

A July 2015 VA primary care note reflects a diagnostic impression of chronic daily headaches, migrainous type, twice weekly, transverse myelitis, depression, likely reactive, Crohn's disease with no current symptoms, she was constipated at times but not currently, she encouraged to do better remembering to take the gabapentin for her neck and back pain and other nerve pains, low back pain, and obvious unemployability.  

A September 2015 neurology note by a physician reflects that the Veteran was seen for reassessment of transverse myelitis.  Currently, the Veteran complained of neck and back pain.  She felt she was worse because of increased back pain.  She is also developing arthritis.  She complained of bilateral headaches three times per week, lasting from 3 to 12 hours.  The physician noted that it was very difficult to assess the limbs because she pulled down each limb when he tried to bring them up above her head, despite the fact that she said she did not have any control.  The physician indicated that these were obviously voluntary movements.  It was noted that she had refused recommended testing.  The diagnostic impression was questionable transverse myelitis, chronic pain syndrome (headache, neck pain and back pain).  The doctor stated that there were no further recommendations for "transverse myelitis."

Pertinent ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c)  (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In a May 2014 rating decision, the RO denied service connection for depression.  A notice of disagreement was received from the Veteran in February 2015 as to this issue.  See 38 C.F.R. § 20.201 (2015). 

In an October 2014 rating decision, the RO denied service connection for transverse myelitis, and denied entitlement to a TDIU.  A notice of disagreement was received from the Veteran as to these issues in August 2015.  See 38 C.F.R. § 20.201 (2015). 

Although the record reflects that the RO has begun processing these notices of disagreement, a statement of the case concerning these claims has not yet been issued.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect her appeal of the above claims to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her representative a statement of the case addressing the issues of entitlement to service connection for depression, transverse myelitis, and for entitlement to a TDIU.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of these claims to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, these claims should be returned to the Board for further appellate consideration.

2.  Obtain copies of all additional records of any relevant VA treatment for a neck disability, headaches, sleep apnea, arthritis of the hands, and Crohn's disease (or regional enteritis) since February 2015 that are not already on file.

3.  Obtain from the SSA any records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.
 
4.  Arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current neck disability and chronic headaches.  The claims file must be made available to and reviewed by the examiner. 

The examiner should consider the January 1975 service treatment record reflecting treatment for neck pain, torticollis, and headache, and also the 1994 private medical records from Dr. P. reflecting that the Veteran was treated for neck pain after a lifting injury in February 1994.

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current neck disability and chronic headaches - including the likelihood (very likely, as likely as not, or unlikely) that these current disabilities had their onset in service, or within one year of the Veteran's discharge from service, or are otherwise related or attributable to her service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should consider the Veteran's claims of continuous complaints since service separation. 

5.  Arrange for a VA examination to obtain a medical nexus opinion as to the etiology of current sleep apnea, the claims file must be made available to and reviewed by the examiner. 

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of the current sleep apnea (first diagnosed in 2007) - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service or is otherwise related or attributable to her service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should consider the Veteran's claims of continuous complaints since service separation. 

 
6.  Arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current Crohn's disease (or regional enteritis).  The claims file must be made available to and reviewed by the examiner. 

The examiner should consider the service treatment records reflecting treatment for gastrointestinal complaints, and the private medical records dated from 1999 to 2004 reflecting a diagnosis of Crohn's with intestinal resection during a hysterectomy, and the subsequent medical records.

Based on physical examination and a review of the record, the examiner should provide an opinion as to the etiology of any current Crohn's disease (or regional enteritis) - including the likelihood (very likely, as likely as not, or unlikely) that this current disability had its onset in service, or is otherwise related or attributable to her service.

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner should consider the Veteran's claims of continuous complaints since service separation. 

7.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


